Citation Nr: 1512497	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  06-29 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for right ankle injury residuals with degenerative arthritis and a large osteochondral defect (right ankle disability).
 
2.  Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from November 1978 to November 1983 and from October 1987 to November 1991. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2004 decision of the Honolulu, Hawaii, Regional Office which granted service connection for right ankle injury residuals with degenerative arthritis and a large osteochondral defect and assigned an  initial 20 percent evaluation as of November 23, 1999.  In September 2010, September 2012, and September 2013, the Board remanded the Veteran's appeal to the RO for additional action.  

The Board has reviewed both the Veterans Benefits Management System (VBMS) e-folders and the "Virtual VA" file so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's right ankle disability approximates ankylosis in dorsiflexion between 0 and 10 degrees. 

2.  The Veteran has been shown to be incapable of obtaining or maintaining gainful employment as a result of her service-connected orthopedic and neurological disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for right ankle injury residuals with degenerative arthritis and a large osteochondral defect are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5270, 5271 (2014). 


2.  Effective from August 21, 2008, the criteria for an award of TDIU have been met, due to the Veteran's service-connected L4-5 degenerative disc disease, status post right ankle injury with degenerative arthritis and large osteochondral defect, left lower extremity radiculopathy, and right lower extremity radiculopathy.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Regarding the Veteran's claim for a TDIU, she was provided with VCAA notice by letter dated in February 2010.  Concerning her claim for an increase for her right ankle, he has already been awarded service connection for the right ankle disability.  Thus, the purpose of the initial VCAA notice she received in relation to this disability was fulfilled when service connection was granted and an initial rating was assigned.  Thus, any technical notice deficiency (including in timing) was not prejudicial to the Veteran and no further notice is required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

With respect to the VA's duty to assist, all evidence identified by the Veteran relative to her claims has been obtained and associated with the claim folder.  As directed in the Board's remand, the Veteran's Social Security Administration (SSA) records were obtained.  The Veteran was also provided multiple VA Compensation and Pension examinations to determine the ongoing severity of her condition, including specifically in April 2004, September 2008, and February 2013.



For the above reasons, the Board finds that development of the record is sufficiently complete to permit a fair and just resolution of the appeal, and there has been no prejudicial failure of notice or assistance to the Veteran.  The Board finds that the notice and duty to assist provisions of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 


Increased Rating for Right Ankle Disability

The evaluations assigned for the Veteran's service-connected disability is established by comparing the current manifestations as indicated in recent medical findings with the criteria in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  Essentially, these evaluations are based, in large degree, on the impairment, which current clinical findings objectively show to be the result of service-connected disability.  The Board has reviewed the Veteran's complete clinical history to comprehensively assess the level of disability during the relevant time period.  Schrafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Veteran appealed the initial assignment of the evaluation for her service connection for the right ankle disability.  The issue before the Board is taken to include whether there is any basis for "staged" ratings at any pertinent time, to include whether a current increase is in order.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Arthritis due to trauma, substantiated by X-ray findings, shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010. 

DC 5270 provides ratings for ankylosis of the ankle. Ankylosis of the ankle in plantar flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

DC 5271 provides ratings based on limitation of extension of the ankle. Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2014).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2014); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain 'must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss' warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2014).

These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40).

VA treatment records dated in February 2001 showed that the Veteran complained of pain, instability, and locking of her ankle.  Upon review of an x-ray, it was noted that a loose body in her ankle joint was caused occasional locking.

A VA examination was conducted in April 2004.  The Veteran reported her in-service history of a severe ankle sprain that dated back to 1981.  After military service discharge, she underwent a surgical procedure, but continued to have problems.  A 2003 VA magnetic resonance imaging (MRI) of the right ankle revealed osteochondritis desecans with a large defect in the talar dome.  Her symptoms included daily pain, stiffness, and locking, with frequent flare-ups.  She limped most of the time and wore a brace.  Examination revealed a well healed scar over the medial malleolar area of the right ankle.  There was pain and decrease range of motion.  There was 0 degree of maximum dorsiflexion and 25 degrees of maximum plantar flexion with pain and crepitus.  The examiner estimated that the veteran would have an additional 50% functional loss due to pain or flare-ups or after repeated use.

A VA examination was conducted in September 2008.  The Veteran reported similar complaints of daily pain, stiffness, giving out, foot drop, and severe flare-ups.  She was able to stand for 15-30 minutes, but was only able to walk a few yards.  She stated that she was 100 percent disabled during flare-ups.  On examination she had an antalgic gait.  On range of motion studies the active motion of dorsiflexion against gravity was -10 to -5 degrees.  Pain began at -10 degrees and ended at -5 degrees.  Passive range of motion was -10 to 0 degrees.  Pain began at -10 degrees and ended at 0 degrees.  There was no additional loss of motion on repetitive use.  The active motion of plantar flexion against gravity was -10 to 5 degrees.  Pain began at -10 degrees and ended at 5 degrees.  Passive range of motion was -10 to 15 degrees.  Pain began at -10 degrees and ended at 15 degrees.  There was no additional loss of motion on repetitive use.  There was no additional loss of motion on repetitive use.  There was noted tenderness, crepitus, painful movement, guarding of movement, tendon abnormality, and significant Achilles tendon tightness.  There was no instability or ankylosis.  The X-ray assessment was osteoarthritis of the right ankle with increased sclerosis in the medial talar dome; osteochondral defect; and Achilles tendon tightness.  

In response to a Board remand, an administrative review for extra schedular consideration was conducted by the Director of Compensation and Pension Service.  In a March 2011 Memorandum, the Director concluded that the criteria for establishing an extraschedular evaluation for the right ankle disability had not been met.  The Director noted that the right ankle disability did not require frequent treatment or any hospitalization since the 1993 surgery.  There was no ankylosis.  The Director stated, "The evidentiary record did not demonstrate that the symptomatology consistently associated with the service connected right ankle condition was not wholly contemplated by the criteria utilized to assign the current evaluation."  

At VA examination conducted in February 2013, the Veteran reported similar complaints of pain.  She used an ankle boot as well as a cane.  On examination, right ankle plantar flexion was 20 degrees with painful motion beginning at 10 degrees.  Right ankle dorsiflexion was 10 to 5 degrees with pain.  On repetitive testing plantar flexion ended at 20 degrees and dorsiflexion at 5 degrees.  The strength in the right was 3/5.  There was no laxity or ankylosis.  

Considering Diagnostic Code 5010 (arthritis) and 5271 (limited motion of the ankle), it is noted that VA X-ray report shows an assessment of degenerative changes of the right ankle.  However, the Veteran is rated at 20 percent which is the highest rating under limitation of ankle motion under Diagnostic Code 5271. 

Although there has not been a specific finding of ankylosis of the right ankle, the Veteran had 0 degrees of dorsiflexion in 2004.  In addition, there is objective evidence of locking of her ankle.  Accordingly, the Board finds that the criteria for a 30 percent rating under DC 5270 (i.e., for ankylosis in dorsiflexion between 0 and 10 degrees) have been approximated.  See 38 C.F.R. § 4.7.  There has been no evidence or indication of ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, so as to warrant a 40 percent rating under this code.  

Since Diagnostic Code 5270 is not predicated upon range of motion, and since 20 percent is the maximum rating available under Diagnostic Code 5271, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for consideration.  

While the Veteran contends that she has foot drop, neurological examination did not confirm such.  She had 3/5 strength in the right ankle.  Further, the Veteran is already service connected and separately rated for right lower extremity radiculopathy.  See 38 C.F.R. § 4.14.

In a prior Remand, the Board expressly raised the issue of an extraschedular evaluation for her service-connected ankle disability as provided by 38 C.F.R. § 3.321(b).  In exceptional cases where schedular evaluations are found to be inadequate, consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id. 

The Board agrees with the Director of Compensation and Pension Services conclusions.  In this case, the evidence does not show that the Veteran's right ankle disability produces such an exceptional or unusual disability picture as to render impractical the applicability of the regular schedular standard, thereby warranting the assignment of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  

The Board took into consideration remarks from the Veteran's employer and her eventual retirement in 2008, as well as SSA records.  The Board does not find that the Veteran's right ankle disability interfered with her ability to work, meaning above and beyond that contemplated by the schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule 

are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired). 

The employment records as well as SSA records do not show that she retired from her last job in August 2008 because of her right ankle disability, rather mostly because of her back problems.  The Board concedes that there is marked  impairment of the right ankle and she compensated at that rate.  And the Board is granting a TDIU based on a combination of her service-connected orthopedic and neurological disabilities.  As noted by the Director of Compensation and Pension Services, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting she is not adequately compensated for her service-connected disability by the regular rating schedule.  Her evaluation and treatment for her condition has been primarily, if not exclusively, on an outpatient basis, not as an inpatient.  So an extra-schedular consideration is unwarranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 


TDIU

The Veteran maintains that her service-connected disabilities preclude her from obtaining and maintaining gainful employment.  In her VA Form 21-8940 received in March 2010, she reported that she last worked on a full-time basis on August 21, 2008.  She had worked in an accounts payable/clerical position from October 2000 to August 2008.  Prior to that, she had worked as a public affairs specialist.  She has a high school education.  The Veteran stated that she had to stop working because of her right ankle and low back disorders.  

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is in receipt of service connection for the following disabilities and respective assigned ratings: total abdominal hysterectomy with bilateral salpingo-oophorectomy, 50 percent, since November 23, 1999; L4-5 degenerative disc disease (DDD), 60 percent, since November 23, 1999; status post right ankle injury with degenerative arthritis and large osteochondral defect, 30 percent, since November 23, 1999; left lower extremity radiculopathy associated with L4-5 DDD, 10 percent since July 14, 2006, and 20 percent since February 22, 2013; and right lower extremity radiculopathy associated with L4-5 DDD, 10 percent since July 14, 2006, and 20 percent since February 22, 2013.  She has a combined 80 percent rating since November 23, 1999, and a combined 90 percent rating since July 14, 2006.  Accordingly, she meets the schedular threshold for TDIU consideration, even without consideration of her service-connected total abdominal hysterectomy with bilateral salpingo-oophorectomy.  

In reviewing the record, the evidence indicates that the Veteran has not been not engaged in any employment since August 2008, that she has experienced difficulties while working due to her service-connected orthopedic and neurological disabilities, and that the combination of these disabilities impairs her ability to maintain gainful employment (both physical and sedentary).  Based on the evidence of record, that includes employment statements, statements of the Veteran, SSA records, as well as VA treatment and examination records, the Board finds that the criteria are met for a TDIU due solely to her service-connected degenerative disc disease, status post right ankle injury with degenerative arthritis and large osteochondral defect, left lower extremity radiculopathy, and right lower extremity radiculopathy, effective from August 21, 2008, the date that the Veteran stopped working.  Entitlement to a TDIU is not warranted prior to August 21, 2008, as the Veteran was employed on a full-time basis prior to that date.  See Faust v. West, 13 Vet. App. 342, 356 (2000).


ORDER

Entitlement to an initial rating of 30 percent for status post right ankle injury with degenerative arthritis and large osteochondral defect is granted.

Entitlement to TDIU is granted due to service-connected degenerative disc disease, status post right ankle injury with degenerative arthritis and large osteochondral defect, left lower extremity radiculopathy, and right lower extremity radiculopathy, effective from August 21, 2008.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


